                Case 2:19-cv-02574-EFB Document 14 Filed 07/10/20 Page 1 of 2

 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                      SACREMENTO DIVISION

10

11    CRAIG MCCOMBS,

12                         Plaintiff,                   Case # 2:19-CV-02574-EFB

13        vs.                                           STIPULATED EXTENSION OF TIME

14    COMMISSIONER OF SOCIAL SECURITY

15                         Defendant.

16            The parties hereby stipulate by counsel, Plaintiff shall have an extension of time to

17   August 12th, 2020 to file Plaintiff’s opening brief. Counsel has been ill (immunocompromised

18   and positive for COVID). Counsel unwittingly thought this case and a few others were stayed

19   pursuant to General Order 615. Counsel apologizes for this error. Counsel needs more time to

20   finish due to only being able to work a few hours a day due to illness. The Opening Brief shall

21   now be due on August 12th 2020.

22            The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

23

24                                                                              Mackenzie Legal, PLLC
     Page 1      STIPULATION                                                      1003 Whitman Street
                 [2:19-CV-02574-EFB]                                               Tacoma, WA 98406
                                                                                       (206) 300-9063
                Case 2:19-cv-02574-EFB Document 14 Filed 07/10/20 Page 2 of 2

 1

 2   Dated July 9, 2020:                 /s/ Kelsey M Brown
                                         KELSEY MACKENZIE BROWN CA #263109
 3                                       Mackenzie Legal, PLLC
                                         1003 Whitman Street
 4                                       Tacoma, WA 98406
                                          (206) 300-9063
 5                                       Attorney for Plaintiff

 6   Dated July 9, 2020:                 s/ KELSEY M. BROWN for Ellinor Coder
                                         ELLINOR CODER
 7                                       (per e-mail authorization)
                                         Special Assistant U.S. Attorney
 8                                       Office of the General Counsel

 9                                       Of Attorneys for Defendant

10

11                                              ORDER

12            The Court adopts the parties’ stipulation as outlined above. Plaintiff’s motion for

13   summary judgment and/or remand is now due on August 12, 2020. The Court’s Scheduling

14   Order (Doc. 6) is modified accordingly.

15   IT IS SO ORDERED this 10th day of July, 2020.

16                                                     ___________________________________
                                                       Edmund F. Brennan
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24                                                                         Mackenzie Legal, PLLC
     Page 2      STIPULATION                                                 1003 Whitman Street
                 [2:19-CV-02574-EFB]                                          Tacoma, WA 98406
                                                                                  (206) 300-9063
